Citation Nr: 1743435	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2015 and December 2016, the Board remanded for further evidentiary development.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  After a review of the claim file, the Board finds that additional development is needed prior to deciding this issue.  

Incomplete Opinion Rationale

In accordance with a December 2016 Board remand order, the Veteran was afforded a VA psychiatric examination in March 2017.  The VA examiner provided a report, in the form of a disability benefits questionnaire (DBQ).  In that DBQ, the examiner in part opined the Veteran's other specified depressive disorder is not caused or aggravated by his service-connected disabilities.  

In support of this opinion, the examiner gave a rationale regarding why the Veteran's symptoms of depression are more likely than not the result of a deficient personality structure.  The examiner provided a very detailed rationale but this rationale addressed causation, and does not address aggravation.  The Veteran has claimed, for example, that his service connected physical disabilities including, foot pain and anal fissures, have aggravated his mental health problems.  See April 2010 report of contact.  Although the examiner noted a conclusion that the Veteran's service connected disabilities did not cause or aggravate his depressive disorder, the examiner did not provide a rationale to explain why the service-connected disabilities of bilateral hallux valgus and residuals of treatment for anal fissures did or did not aggravate the mental disorder.  This is particularly relevant because the Veteran claimed in the past that the anal fissures were a consequence of a sexual assault.  In light of this, remand is warranted for an addendum opinion to clarify this issue.  

Posttraumatic Stress Disorder (PTSD) Examination and Notice

The March 2017 DBQ, noted above, was for mental disorders other than PTSD and eating disorders.  A review of the records reveals a PTSD examination is warranted.  

A psychological assessment of the Veteran in March 2015 included a diagnosis of unspecified anxiety disorder.  Additionally, in March and April 2015, the Veteran attended group counseling sessions.  The associated notes list the content of the sessions as PTSD and trauma related information.  The Veteran's treatment records also reveal he has screened positive for PTSD.  See December 4, 2015 Minneapolis VA treatment records.   In light of this, evaluation of PTSD is warranted.  Moreover, additional notice is warranted, pursuant to 38 C.F.R. § 3.305(f)(5).

As recently as August 2017, the Veteran, through his representative, claimed that due to a combination of his service connected disabilities, and a military sexual trauma that occurred "while stationed in Germany, he currently suffers from an acquired psychiatric disorder(s)."  Post-service reports by the Veteran of in-service sexual trauma are found in VA treatment records from March and September 2015.  During the March 2017 VA examination, the Veteran reported that he has had difficulty with his bowels and asserts that this is because of "his alleged rape while he was in the service."  The Veteran also asserted "he had anal fissures from this assault and contracted venereal warts from this alleged assault."  A review of the Veteran's service treatment records reveals treatment for anal warts and fissures while in Germany.   

There is a heightened burden of notification in claims for PTSD based on in-service personal or sexual assault, which applies any time there is an allegation of mental health disability due to personal or sexual assault in service, even if there is no clear PTSD diagnosis.  See Bradford v. Nicholson, 20 Vet. App. 200, 206-07 (2006); 38 C.F.R. § 3.305(f)(5).  Upon remand, additional notice shall be provided to the Veteran.

Social Security Administration Records

At the March 2017 VA examination, noted above, the Veteran reported that he was receiving Social Security Administration disability benefits due to his neck and mental health.  However, no records from the Social Security Administration have been associated with the claim file, and no evidence of an attempt to obtain such records exists in the claim file.  In light of this, the record appears to be incomplete, and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since July 2017 including records of VA hospitalization for mental health treatment in July 2017.

2.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claim file.  All efforts to obtain the records should be associated with the claim file.

3.  Request that the Veteran identify and authorize the recovery of records of private care from all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment.  

The Board observes that the AOJ sent the Veteran letters dated January 2016 and February 2017 requesting that he submit VA Forms 21-4142 (Authorization to Disclose Information) as to any such outstanding private treatment records.  The Veteran did not respond.  The Veteran is reminded that if VA is unable to obtain these records that he is ultimately responsible for obtaining them and providing them to VA.

4.  Obtain an addendum opinion from the March 2017 examiner, if available, otherwise another qualified medical professional.  Request that the examiner address whether it is at least as likely as not that the Veteran's service-connected disabilities including bilateral foot disorders and residuals of treatment for anal fissures  aggravated any of his acquired psychiatric disorders and include the underlying reasons for any conclusions reached.

5.  Schedule the Veteran for a VA PTSD examination to determine the nature and etiology of any psychiatric disability exhibited during the pendency of the claim, to include PTSD.  Request that the examiner review the claims file including the March 2017 mental health examination report.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review. 

The medical professional must provide an opinion addressing the following:

(a)  Does the Veteran have PTSD arising from any traumatic events in service including the contended sexual assault or is caused or aggravated by service-connected disabilities of bilateral foot disorders, tinnitus, and residuals of treatment for anal fissures?  

(b)  If the examiner determines the Veteran has a personality disorder, is it as least as likely as not (probability of 50 percent or more) that an acquired psychiatric disorder has been superimposed upon the personality disorder?  38 C.F.R. § 4.127.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  The examiner should specifically consider the Veteran's service treatment records, the March 1982 examination for rectal fissures, the April through July 2017outpatient mental health records, the March 2017 VA mental health examinations, and the effects, if any, of the service-connected residuals of sphincterotomy, tinnitus and bilateral hallux valgus. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 
23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




